Citation Nr: 0714363	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-33 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for asbestos-related lung 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. McElwain



INTRODUCTION

The veteran had active service from May 1969 to June 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2003 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO).


FINDING OF FACT

The veteran does not have asbestos-related lung disease.


CONCLUSION OF LAW

The criteria for service connection for an asbestos-related 
lung disease have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In January and May 2003, the agency of original jurisdiction 
(AOJ) sent letters to the veteran providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Because service connection has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The VA has also done everything reasonably possible 
to assist the veteran with respect to his claim for benefits, 
such as obtaining medical records and providing a VA 
examination.  Consequently, the duty to notify and assist has 
been met.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA's Manual 21-1 contains 
guidelines for the development of asbestos exposure cases.  
Part (a) in essence acknowledges that inhalation of asbestos 
fibers can result in fibrosis and tumors, and produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of the 
pleura and peritoneum, and cancer of the lung, 
gastrointestinal tract, larynx, pharynx and urogenital system 
(except the prostate), with the most common resulting disease 
being interstitial pulmonary fibrosis (asbestosis).  The 
latent period can vary from 10-to-45 or more years between 
first exposure and development of disease and exposure can be 
brief (as little as a month) or indirect (bystander disease).  
The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  VA Manual 21-1, Part VI, para. 7.21 (October 3, 
1997).

VA must determine whether military records demonstrate 
evidence of asbestos exposure in service; whether there is 
pre-service and/or post-service evidence of occupational or 
other asbestos exposure; and then make a determination as to 
the relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information pertinent to the veteran.  VA satisfied the above 
requirements by obtaining the veteran's service personnel 
files and having the veteran fill out an asbestos 
questionnaire.

The veteran claims that he was exposed to asbestos while 
serving on board the USS Ranger.  The veteran's service 
personnel records indicate that the veteran's in-service 
duties included fireman/boiler repairman and that he was 
stationed on the USS Ranger.  Consequently, exposure to 
asbestos during service is conceded for the purposes of this 
claim.  

Competent medical evidence is also required for a 
determination that the veteran has asbestosis or an asbestos-
related respiratory disorder, and whether such are 
etiologically related to his service in the United States 
Navy.  

An October 1999 private treatment record reports the 
diagnosis of questionable chronic obstructive pulmonary 
disease (COPD), but subsequent private treatment records do 
not report that a diagnosis was made.  VA treatment records 
also do not report that the veteran was diagnosed with COPD, 
and April 2003 VA treatment records report the veteran's 
negative history as to COPD.  

An August 2002 x-ray record notes that there were opacities 
involving lung zones and thickening of the interlobar 
fissure.  The impression was of bilateral interstitial 
fibrosis consistent with asbestosis, silicosis, and coal 
workers' pneumoconiosis.  An October 2002 radiologist's 
letter states the radiologist's opinion that "based on the 
history of occupational exposure and [the] B-reading of [the] 
chest x-ray, [the radiologist felt] within a reasonable 
degree of medical certainty that [the veteran] has 
asbestosis."  A December 2002 private treatment record also 
indicates the examiner's opinion that the veteran's pulmonary 
function test results "suggest an early interstitial 
process."  See December 2002 Southwest Pulmonary Associates 
record.  

Although the 2002 letter diagnoses the veteran with 
asbestosis, subsequent x-ray records dating in November 2002, 
April 2003, and July 2004 report normal, "clear" findings 
for the lungs, with no evidence of an active infiltrate or 
calcified pleural plaques.  A VA examination was conducted in 
July 2004, and the examiner stated that the veteran's lungs 
were clear to auscultation and percussion.  The examiner 
stated that he looked at the August 2002 x-ray record, but 
was unable to find similar results in the any of the x-ray 
images produced subsequent to August 2002.  He ordered 
another x-ray, and the July 2005 x-ray record also reported 
normal findings for the chest. 

Although the veteran has submitted an opinion diagnosing him 
with asbestosis, subsequent examination records all report 
normal findings for the chest, with no finding of asbestosis 
or an asbestos-related disease.  Based on the preponderance 
of the evidence, the veteran does not have an asbestos-
related disability.  Therefore, service connection for an 
asbestos-related lung disease is denied.  


ORDER

Service connection for asbestos-related lung disease is 
denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


